Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks pages 8 - 20, filed 9/20/2021, with respect to the rejection(s) of claim(s) 1 and 2 under U.S.C. 102(a) and 3-, 4, 7-14, 16-20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moorthy et al in view of Mori et al.

Response to Amendment
Claims 21-23 have been added; claims 5, 6, and 15 have been canceled; claims 1-4, 7-14, 16-23 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moorthy et al (Pub 20120174163) in view of Mori et al (Pub 20210125569).

Regarding claim 1, Moorthy discloses a digital television system comprising:
at least one receiver configured to receive digital television from at least one transmitter assembly, the receiver comprising, (104 fig 4): at least one processor programmed with instructions to:
	execute at least a first broadcaster application to access test code in at least a first television service provided to a receiver, (Para. [0018][0039] REST application and REST API as test code);
	identify, based at least in part on the test code, whether the receiver renders content, (Para. [0055] see tuner success and fail); 
	wherein the test code comprises a command to change service, wherein the command is to change from a first service to a second service, and the instructions are executable to use a first application programming interface (API) in rendering the first service and a second API in rendering the second service, (examiner notes a tv channel and a service are known in the art to be interchangeable terms. Examiner further notes each service has a corresponding API, therefore, when a second service is selected, a corresponding API is initiated; similarly, when the first service ceases, the corresponding API also ceases. See Para. [0035] for tuning channels based on REST API, it is noted a new API request is initiated to tune to a different channel).  

However, transmit a signal to the transmitter assembly indicating whether the receiver renders the content is not disclosed. 
	In a similar field of endeavor, Mori discloses video monitoring method wherein a signal is transmitted to the transmitter assembly indicating whether the receiver renders the content, (Para. [0036-0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moorthy by incorporating the teachings of Mori for the common purpose of determining whether a certain type of content has been normally rendered at a display device. 

	Regarding claim 2, Moorthy discloses a transmitter assembly, (102 fig 1).

Regarding claim 21, Moorthy discloses wherein the first and second services comprise digital television services, (Para. [0002] [0062]). 


Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moorthy in view of Mori in view of Kim et al (20080189580).
Regarding claim 3, Moorthy and Mori disclose claim 1. However, an ATSC standard is not disclosed. 
In a similar field of endeavor, Kim discloses automated testing device wherein the digital television system comprises an advanced television system committee (ATSC) 3.0 system, (Para. [0060] ATSC). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moorthy and Mori by incorporating the teachings of Kim for the common purpose of testing different standards. 


Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moorthy in view of Mori in view of Bartlett et al (U.S. 10715860).
Regarding claim 4, Moorthy and Mori disclose claim 1, However, (CSS) codes are not disclosed. 
In a similar field of endeavor, Bartlett discloses wherein the test code comprises cascading style sheet (CSS) code, (col. 5 lines 22-64; see additional content and testing additional content and the user of CSS to be used with testing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moorthy and Mori by incorporating the teachings of Bartlett for the common purpose allowing different services to be received from difference sources such as third parties. 


Claim(s) 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Pub 20080189580) in view of Kodama et al (Pub 20160080243).
Regarding claim 7, Kim discloses a digital television system comprising: at least 
one receiver comprising at least one processor programmed with instructions to configure the processor to (140 fig 1): 
receive a test application, (test application received from test manager 210 fig 5 and Para. [0031]); 
execute the test application to exercise compliance with a standard, the standard comprising at least one advanced television systems committee (ATSC) standard, (Para. [0060]ATSC and [0070] executed logs) 
	and providing indication of whether the command to change tuning was properly executed, (log module 530 fig 1).

However, executing API commands is not disclosed. 
In a similar field of endeavor, Kodama et al discloses system and method of test iteration via property changing wherein the test application exercising compliance with the standard at least in part by execut[[e]]ing a first [[API]] command associated with a first broadcast channel and execut[[e]]ing a second [[API]] command associated with a second broadcast channel to identify execution of a command to change tuning from the first broadcast channel to the second broadcast channel, (channel zapping by applying API commands where first and second channels each have a corresponding API command to tune to next channel Para. [0224-0228]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim by incorporating the teachings of Kodama for the common purpose of checking states of interfaces and platforms for application programs of a data broadcast receiver. 

Regarding claim 8, Kim discloses broadcaster equipment, (130 fig 1).

	Regarding claim 9, Kim discloses wherein the digital television system comprises an advanced television system committee (ATSC) 3.0 system, (Para. [0060]). 

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kodama in view of Lazar et al (Pub 20200344498).
Regarding claim 10, Kim and Kodama disclose claim 7. However, an API, websocket, or
HTTP interfaces are not disclosed. 
In a similar field of endeavor, Lazar discloses implementing an API for logging commands 
and responses, (Para. [0113]) and execute the test application to exercise at least one connection to at least one WebSocket Server and at least one hypertext transfer protocol (HTTP) interface, (Para. [0120-0124] see validation and error handling with respect to WebSocket and/or HTTP connections). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim and Kodama by incorporating the teachings of Lazar for the common purpose of allowing different content to be received over different interfaces.  


Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kadoma in view of Lazar in view of Moon (Pub 20190373302).
Regarding claim 11, Kim and Kodama disclose claim 7. Kim, Kodama, and lazar further 
disclose claim 10. However, transmitting a response to a computer using HTTP is not disclosed. 
In as similar field of endeavor, Moon discloses video display device comprising executing 
test application to test support of a user agent of the receiver for at least one we browser at least on part by sending a signal back through a hypertext transfer protocol (HTTP) interface to a test computer, (Para. [0578] and Para. [0590]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moorthy, Kodama, and Lazar by incorporating the teachings of Moon for the common purpose of determining proper connection to connected external devices.  


Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kadoma in view of Lazar in view of Uesugi (U.S. 6643816 B1).
Regarding claim 12, Kim and Kodama disclose claim 7. Claim 11 is further met by the combination of Kim, Kodama, Lazar and Moon.  However, sending a “hello” signal is not disclosed. 
In a similar field of endeavor, Uesugi discloses executing a test application at least in part by sending a “hello” signal to the broadcaster equipment, (col. 1 lines 66 – col. 2 lines 1 – 15 and ack signal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim, Kadoma, Lazar by incorporating the teachings of Uesugi for the common purpose of determining whether transmitted information is correctly received.

Regarding claim 13, Kim and Kodama disclose claim 7. Claim 11 is further met by the combination of Kim, Kodama, Lazar and Moon.  However, maintaining in storage of the receiver a “hello” signal is not disclosed. 
In a similar field of endeavor, Uesugi discloses executing the test application at least in part by maintaining in storage of the receiver a “hello” signal, (col. 2 lines 10-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim, Kadoma, Lazar by incorporating the teachings of Uesugi for the common purpose of determining whether transmitted information is correctly received.


Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kodama in view of Mandyam et al (Pub 20180176278).
Regarding claim 14, Kim and Kodama disclose claim 7.  However, identifying proper execution of APIs of at least one WebSocket of the receiver is not disclosed. 
In a similar field of endeavor, Mandyam discloses executing the test application to identify proper execution of APIs of at least one WebSocket of the receiver connected to at least one WebSocket server, (Para. [0032-0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim and Kodama by incorporating the teachings of Mandyam for the common purpose of reinitializing playback of content when a new WebSocket session is negotiated.  

Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moorthy in view of Kim.

Regarding claim 16, Moorthy discloses a method comprising: 
executing at least a first broadcaster application (BA) to access test code in at least a first digital television service provided to a receiver, (Para. [0018][0039] REST application and REST API as test code) and 
Identifying, based at least in part on the test code, whether the receiver renders content, (Para. [0055] see tuner success and fail). 

However, ATSC function and providing an outcome to a test are not disclosed. 
In a similar field of endeavor, Kim discloses wherein the first BA is configured for executing at least one ATSC-3 function, (Para. [0002] for testing function such as checking interfaces where the interface may be an ATSC receiver Para. [0060]); and 
and providing an outcome of the identifying to at least one tester, (log module 530 fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moorthy by incorporating the teachings of Kim for the common purpose of determining whether a device under test has passed the testing requirements.  

Regarding claim 17, Moorthy discloses claim 16. However, an ATSC system is not disclosed. 
In a similar field of endeavor, Kim discloses wherein the digital television system comprises an advance television systems committee (ATSC) 3.0 system, (Para. [0060]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moorthy by incorporating the teachings of Kim for the common purpose of determining whether a device under test has passed the testing requirements.  

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moorthy in view of Kim in view of Kodama.

Regarding claim 18, Moorthy and Kim disclose claim 16. However, first and second services and corresponding service API’s are not disclosed. 
In a similar field of endeavor, Kodama discloses responsive to a command to change from a first service to a second service, using a first application programming interface (API) command in rendering the first service and second API command in rendering the second service, (channel zapping by applying API commands where first and second channels each have a corresponding API command to tune to next channel Para. [0224-0228]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moorthy in view of Kim by incorporating the teachings of Kodama for the common purpose of checking states of interfaces and platforms for application programs of a data broadcast receiver. 


Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moorthy in view of Kim in view of Kodama in view of Guo (Pub 20150264149).

Regarding claim 19, Moorthy, Kim, and Kodama disclose claim 18. However, loading an entry page is not disclosed. 
In a similar field of endeavor, Guo discloses loading at least one entry page from at least one web server onto at least one browser of the receiver, (Para. [0137]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moorthy, Kim, and Kodama by incorporating the teachings of Guo for the common purpose of playing multimedia content received through an internet connected interface. 

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moorthy in view of Kim in view of Kodama in view of Moon.

Regarding claim 20, Moorthy, Kim, and Kodama disclose claim 18. However, WebSocket service connection or HTTP interface connections are not disclosed. 
In a similar field of endeavor, Moon discloses executing the first broadcaster application to exercise at least one connection to at least one WebSocket server, and at least one hypertext transfer protocol (HTTP) interface, (Para. [0578] and Para. [0590]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moorthy, Kim, and Kodama by incorporating the teachings of Moon for the common purpose of determining proper connection to connected external devices.  


Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Moorthy in view of Kim in view of Choi (Pub 20220014292).

Regarding claim 22, Moorthy in view of Kim discloses claim 16. However, ATSC protocol stacks are not disclosed. 
In a similar field of endeavor, Choi discloses wherein the first BA is configured for executing at least one ATSC -3 function comprising replacement content insertion into a broadcast received via an ATSC protocol stack. (Para. [0063-0067). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moorthy and Kim by incorporating the teachings of Choi for the common purpose of allowing editing of interactive content received from different sources.

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Moorthy in view of Kodama in view of Wu (Pub 20100057405).
Regarding claim 23, Moorthy in view of Kodama discloses claim 16. However, a broadcaster application not provided by a broadcaster is not disclosed. 
In a similar field of endeavor, Wu discloses wherein the first broadcaster application (BA) comprises a test configured with BA functionality but that is not provided by a broadcaster but rather by a manufacturer of the receiver to run a test script in which the test BA self-generates commands to components of the receiver and monitors for correct feedback.  (Para. [0002] [0003] [0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moorthy and Kodama by incorporating the teachings of Wu for the common purpose of allowing customization of testing requirements and allowing end users to test different functions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422